Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a method, therefore, the claims fall into a statutory category, and pass as eligible subject matter.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of gathering data related to a property address and displaying that data in a ranked order.  These actions can be described as devised specifically for the real estate industry, thus, they relate to the economy and commerce, and describe a fundamental economic practice or principle.  They also describe advertising, marketing, or sales activities, which is a commercial interaction.  Lastly, they describe the business relations among those involved with the transactions of real property.  All the above examples demonstrate 

Claim 1, which is illustrative of claims 7 and 14, defines the abstract idea by the elements of:
accessing a property address in a real estate campaign, the property address associated with a telephone number;
generating a virtual telephone number associated with the real estate campaign;
in response to matching a caller number of the incoming call to the telephone number: retrieving a set of property data items based on the property address; retrieving a set of demographic data items based on the telephone number; ordering the set of property data items based on a confidence in each property data item in the set of property data items to generate a ranking of property data items; ordering the set of demographic data items based on a confidence in each demographic data item in the set of demographic data items to generate a ranking of demographic data items; displaying the set of demographic data items and the set of property data items based on the ranking of property data items and the ranking of demographic data items; and, 31 of 44HOOZ-M01-USat a second time within a threshold duration of the first time, forwarding the incoming call to a marketer telephone number associated with the real estate campaign.
These claims describe the steps used to gather data related to a property address and displaying that data in a ranked order.  They also describe the process of initiating a 

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:  
transmitting a personalized message to the telephone number, the personalized message indicating the virtual telephone number; and,
receiving an incoming call to the virtual telephone number.
These additional elements simply instruct one to practice the abstract idea of gathering data related to a property address utilizing a phone and sending data to a virtual number, to perform the method that defines the abstract idea, where this method invokes other machinery (phone system) as a tool to perform an existing process.  See MPEP 2106.05(f). In this section of the MPEP, is the example of TLI Communications, which has analogous claim recitations of additional elements performing these functions using a telephone unit and a server.  The court had noted that these elements were being used in their ordinary capacity (i.e., the telephone unit is used to make calls.)  This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. Therefore, the claims are found to be directed to the abstract ideas identified by the examiner.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception since the analysis is similar to the discussion above, and the conclusion is the same.  Further noted TLI court, as cited above, found that the additional elements did not add significantly more to the abstract idea because they were simply applying the abstract idea on a telephone network without any recitation of details of how to carry out the abstract idea.  

Dependent claims 2 – 6 contain further embellishments to the same abstract ideas found in claim 1.  Recitations to data (property, demographic, and social media) and scores of that data (relevancy and confidence); and telephone numbers and more information related to those numbers, are all further recitations to the same abstract idea of gathering data related to a property address and displaying that data in a ranked order.  This information is at the core of the data gathered, analyzed and displayed in some ranked listing.  Furthermore, these claims do not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Dependent claims 8 – 13 contain further embellishments to the same abstract ideas found in claim 7.  Recitations to data (property and demographic) and scores of that data (relevancy and confidence); characteristics of the real estate campaign; and similar real estate listings and more information related to those listings, are all further recitations to the same abstract idea of gathering data related to a property address and displaying that data in a ranked order.  This information is at the core of the data gathered, analyzed and displayed in some ranked listing.  Furthermore, these claims do not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.
data (property and demographic) and ranking that data; and incoming calls (with the data displayed), are all further recitations to the same abstract idea of gathering data related to a property address and displaying that data in a ranked order.  These actions further define the identified abstract idea of sales activities and the business relations among those involved with the transactions of real property.  Furthermore, these claims do not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Therefore, for the reasons cited above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Balduf (US20130325606) discloses a method for generating and presenting real estate recommendations, while Balduf (US20130325623) discloses real estate correlation and marketing.  Burke (US20180014183) details communication using virtual numbers.  Charlson (US20180013891) has a system and method for automated call distribution.  Cunningham (US20160180478) discloses real property addressed electronic messaging.  Efrati (US20150078370) has a system and method of assigning and using virtual numbers.  Fanous (US20160171557) describes gathering information from remote sources and merging that information.  Fawaz (US20120173306) discloses a system and method for providing real estate referrals.  Hauth (US20170308807) .  

As cited above, (Balduf) discloses obtaining real estate data; (Hauth) adds scoring that data with confidence ratings.  However, the cited prior art does not disclose the following combination of elements: “generating a virtual telephone number associated with the real estate campaign” (the real estate data obtained); “in response to matching a caller number of the incoming call to the telephone number, retrieving a set of property data items based on the property address; and, “31 of 44HOOZ-M01-USat a second time within a threshold duration of the first time, forwarding the incoming call to a marketer telephone number associated with the real estate campaign.”  Thus, a prior art rejection can not be made at this time.  
However, Examiner maintains that this combination is still a concept reciting an abstract idea, that of gathering data related to a property address and displaying that data in a ranked order.  Therefore, the claimed elements were found to demonstrate actions classified as certain methods of organizing human activity, which is a grouping of abstract ideas enumerated in the 2019 PEG.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687